Per Curiam.

The first corporation was dead, and the new one was created for the same purpose and object. The writ was served on the clerk of the existing corporation, by which regular notice was given the real proprietors of the bridge. This is, then, the common case of a misnomer. The amendment may be made, on the common rule of an election by the defendants of the costs of the action to this time, or a continuance, (a)

 Burnham vs. Savings Bank, 5 N. H. R. 573. — 1 Chitty, 282, 486, 5th ed.—1 B. & P. 40 —3 Anst. 935.—3 Camp. 29. —16 East, 110.—6 M. & S. 45.—10 Mass. Rep. 203. — Denny & Al. vs. Ward, 3 Pick. 199. — Bullard vs. Nantucket Bank, 25 Mass. Rep. 99.